 



EXHIBIT 10.16
ABM DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
As Amended and Restated as of September 5, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ArArticle I DEFINITIONS
    1  
1.01 “Account”
    1  
1.02 “Administrative Committee” or “Committee”
    1  
1.03 “Beneficiary”
    1  
1.04 “Board”
    1  
1.05 “Company”
    1  
1.06 “Compensation”
    1  
1.07 “Deferral”
    1  
1.08 “Director”
    1  
1.09 “Effective Date”
    1  
1.10 “Internal Revenue Code” or “Code”
    1  
1.11 “Participant”
    1  
1.12 “Person”
    1  
1.13 “Plan”
    1  
1.14 “Plan Administrator”
    2  
1.15 “Plan Year”
    2  
1.16 “Unforeseeable Emergency”
    2  
1.17 “Valuation Date”
    2  
 
       
ArArticle II ELIGIBILITY FOR PARTICIPATION
    3  
2.01 Eligibility Requirements
    3  
2.02 Change in Status
    3  
2.03 Determination of Eligibility
    3  
 
       
ArArticle III CONTRIBUTIONS
    4  
3.01 Deferrals
    4  
3.02 Elective Deferral Election
    4  
 
       
ArArticle IV ACCOUNTS. FUNDING AND VALUATION
       
 
    5  
4.01 Establishment of Account
    5  
4.02 Valuation of Account
    5  
 
       
ArArticle V PARTICIPANTS’ VESTED INTERESTS
    6  
5.01 Vesting
    6  
 
       
ArArticle VI DISTRIBUTION OF BENEFITS
    7  
6.01 Distribution of Benefits
    7  
6.02 Retirement and Termination
    7  
6.03 Unforeseeable Emergency Withdrawals
    7  
6.04 Form of Distribution
    8  
 
       
ArArticle VII DEATH
    9  
7.01 Death
    9  

i 



--------------------------------------------------------------------------------



 



         
ArArticle VIII THE ADMINISTRATIVE COMMITTEE
    10  
8.01 Duties and Responsibility
    10  
8.02 Allocation and Delegation of Responsibilities
    10  
8.03 Expenses and Compensation
    11  
8.04 Information from Company
    11  
8.05 Administrative Committee; Signature
    11  
 
       
ArArticle IX PARTICIPANTS’ RIGHTS
    12  
9.01 Disclosures
    12  
9.02 Filing a Claim for Benefits
    12  
9.03 Denial of a Claim
    12  
9.04 Limitation of Rights
    12  
 
       
ArArticle X AMENDMENT AND TERMINATION
    13  
10.01 Amendment or Termination
    13  
10.02 Procedure Upon Termination of the Plan
    13  
 
       
ArArticle XI MISCELLANEOUS
    14  
11.01 Execution of Receipts and Releases
    14  
11.02 Notice and Unclaimed Benefits
    14  
11.03 Non-Alienation of Benefits
    14  
11.04 Loans to Participants
    15  
11.05 Benefits Payable to Incompetents
    15  
11.06 Applicable Law
    15  
11.07 Headings as Guide
    15  
11.08 Pronouns
    15  
11.09 Reference to Laws
    15  
11.10 Participant’s Rights Unsecured
    15  

ii 



--------------------------------------------------------------------------------



 



Article I
DEFINITIONS
     The following terms as used herein shall have the meaning hereinafter set
forth unless the context clearly indicates a different meaning is required.
Whenever in these definitions a word or phrase not previously defined is used,
such word or phrase shall have the meaning thereafter given to it in Article I
unless otherwise specified.

1.01   “Account” means the account established and maintained by the
Administrative Committee for each Participant.   1.02   “Administrative
Committee” or “Committee” means the Governance Committee of the Board of
Directors of the Company.   1.03   “Beneficiary” means the Person last
designated by a Participant on a form provided by the Administrative Committee
or by the terms of the Plan to receive any amounts payable under the Plan
following the death of the Participant. A Participant may change the Beneficiary
from time to time on a form provided by the Administrative Committee.   1.04  
“Board” means the Board of Directors of the Company.   1.05   “Company” means
ABM Industries Incorporated, and, where appropriate, its successors or assigns.
  1.06   “Compensation” means all the annual retainer and board meeting fees
paid by the Company to the Eligible Director while a Participant with respect to
services rendered during the Plan Year.   1.07   “Deferral” means an amount that
a Participant has elected to defer under Article III.   1.08   “Director” means
any individual who is a member of the Board and who is not an employee of the
Company.   1.09   “Effective Date” means October 31, 2006.   1.10   “Internal
Revenue Code” or “Code” means the Internal Revenue Code of 1986, as amended from
time to time.   1.11   “Participant” means any Director or former Director who
has satisfied the eligibility requirements of Section 2.01 who is, or may
become, eligible to receive a benefit or whose Beneficiary may be eligible to
receive a benefit under the Plan.   1.12   “Person” means any individual,
partnership, joint venture, corporation, mutual company, joint stock company,
trust, estate, unincorporated organization, association, or employee
organization, and shall, where appropriate, include two or more of the above.  
1.13   “Plan” means the ABM Deferred Compensation Plan for Non-Employee
Directors.

1



--------------------------------------------------------------------------------



 



1.14   “Plan Administrator” means the Company. 1.15   “Plan Year” means the
calendar year.   1.16   “Unforeseeable Emergency” means shall mean a severe
financial hardship to the Participant or his or her Beneficiary resulting from:
(i) an illness or accident of the Participant or Beneficiary, the Participant’s
or Beneficiary’s spouse, or the Participant’s or Beneficiary’s dependent (as
defined in Code section 152(a)); (ii) loss of the Participant’s or Beneficiary’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance); or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary. Hardship shall not
constitute an Unforeseeable Emergency to the extent that it is, or may be,
relieved by: (a) reimbursement or compensation, by insurance or otherwise;
(b) liquidation of the Participant’s or Beneficiary’s assets to the extent that
the liquidation of such assets would not itself cause severe financial hardship;
or (c) cessation of deferrals under the Plan. An Unforeseeable Emergency does
not include (among other events): (y) sending a child to college; or
(z) purchasing a home. 1.17 “Valuation Date” means March 31, June 30,
September 30 and December 31 of each Plan Year.     1.17   “Valuation Date”
means March 31, June 30, September 30 and December 31 of each Plan Year.

2



--------------------------------------------------------------------------------



 



Article II
ELIGIBILITY FOR PARTICIPATION

2.01   Eligibility Requirements       Each Director of the Company shall become
a Participant under the Plan on the date he or she makes an election to defer
Compensation under the Plan.   2.02   Change in Status       A Participant’s
participation in the Plan shall terminate immediately as of the date on which he
or she ceases to be a Director, except that the Participant shall retain the
right to receive his or her Account.   2.03   Determination of Eligibility      
The Administrative Committee shall determine whether each Director has satisfied
the eligibility requirements for participation in the Plan. The Committee’s
determination shall be conclusive and binding upon all persons.

3



--------------------------------------------------------------------------------



 



Article III
CONTRIBUTIONS

3.01   Deferrals       For each Plan Year commencing with 2007, a Participant
may elect to defer receipt of all or any portion of his or her Compensation that
he or she would otherwise receive from the Company. In addition, in October 2006
each Eligible Director who is a party to a Director Retirement Plan benefit
agreement may elect to have such benefit converted to a credit to the Account
established pursuant to this Plan, effective November 1, 2006.   3.02   Elective
Deferral Election       For each Plan Year, a Participant may make an election
described in Section 3.01 by filing an election form with the Administrative
Committee within a reasonable period of time, as specified by the Committee,
before the beginning of the Plan Year to which the Deferral election applies. A
Deferral election may not be changed during the Plan Year that it is effective;
provided, that upon a showing of an Unforeseeable Emergency and with the consent
of the Administrative Committee, a Participant may at any time revoke his or her
Deferral election with respect to Compensation he or she has not yet earned
during the Plan Year. A Participant who revokes his or her Deferral election may
not again make an election to defer the receipt of Compensation effective before
the beginning of the next Plan Year.

4



--------------------------------------------------------------------------------



 



Article IV
ACCOUNTS. FUNDING AND VALUATION

4.01   Establishment of Account       The Administrative Committee shall open
and maintain a separate Account for each Participant. Such Account shall be
credited with all Deferrals for the Participant. In addition, the Account of
each Eligible Director who has elected to convert his or her Director Retirement
Plan benefits to an Account credit under this Plan shall be credited on
November 1, 2006, with the amount approved by the Governance Committee pursuant
to its resolution adopted on September 5, 2006. As soon as reasonably possible
after each Valuation Date, each Participant shall be notified of the value of
his or her Account.

4.02   Valuation of Account

  (a)   Interest shall be credited to each Participant’s Account as of each
Valuation Date equal to the product of

  (1)   the amount credited to the Participant’s Account as of the last
preceding Valuation Date, less any distributions or withdrawals and plus
one-half (1/2) of Deferrals, if any, since the last preceding Valuation Date,
multiplied by     (2)   the applicable interest rate; provided, however, that
for the December 31, 2006 Valuation Date, interest shall be based on the Account
balance on November 1, 2006, if any.

  (b)   On each Valuation Date, each Participant’s Account will be credited with
interest. The amount of interest will be derived from the prime interest rate
published in The Wall Street Journal on the last business day coinciding with or
next preceding the Valuation Date. Any prime rate up to 6% will be considered in
full and 1/2 of any prime rate over 6% will be considered; provided, however,
that effective October 1, 2007, the interest rate will not exceed 120% of the
long-term applicable federal rate (compounded quarterly) as published by the
Internal Revenue Service for the applicable Plan year. The amount credited will
be a proration of the prime rate considered taking into consideration the period
of time elapsed since the last Valuation Date (or since November 1, 2006, in the
case of the December 31, 2006 Valuation Date).

For example, if the Plan is valued quarterly and on March 31, the prime rate is
7%, the rate credited will be (1/4 x 6%) + (1/4 x 1/2 x 1%) or 1.625%.

5



--------------------------------------------------------------------------------



 



Article V
PARTICIPANTS’ VESTED INTERESTS

5.01   Vesting

Each Participant shall always be one hundred percent (100%) vested in his or her
Account; provided, however, that any amount credited to a Participant’s Account
on November 1, 2006 pursuant to the election described in Section 3.01 shall be
forfeited if the Participant voluntarily resigns his or her position as a
Director before November 1, 2007 for any reason other than disability, as
determined pursuant to Section 409A(a)(2)(C) of the Code or in connection with a
Change in Control. A “Change in Control” means that any of the following events
occurs:
     (i) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) (A) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than 35% of the combined voting power of the then-outstanding Voting Stock
of the Company or succeeds in having nominees as directors elected in an
“election contest” within the meaning of Rule 14a-12(c) under the Exchange Act
and (B) within 18 months thereafter, individuals who were members of the Board
of Directors of the Company immediately prior to either such event cease to
constitute a majority of the members of the Board of Directors of the Company;
or
     (ii) a majority of the Board ceases to be comprised of Incumbent Directors;
or
     (iii) the consummation of a reorganization, merger, consolidation, plan of
liquidation or dissolution, recapitalization or sale or other disposition of all
or substantially all of the assets of the Company or the acquisition of the
stock or assets of another Company, or other transaction (each, a “Business
Transaction”), unless, in any such case, (A) no Person (other than the Company,
any entity resulting from such Business Transaction or any employee benefit plan
(or related trust) sponsored or maintained by the Company, any Subsidiary or
such entity resulting from such Business Transaction) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Transaction and (B) at least one-half of the members of the Board of Directors
of the entity resulting from such Business Transaction were Incumbent Directors
at the time of the execution of the initial agreement providing for such
Business Transaction.

6



--------------------------------------------------------------------------------



 



Article VI
DISTRIBUTION OF BENEFITS

6.01   Distribution of Benefits       Except as provided in Article 6.03 below,
a Participant’s Account may not be distributed to a Participant or his or her
Beneficiary before the date the Participant ceases to be a member of the Board.
  6.02   Retirement and Termination

  (a)   When a Participant’s status as a Director terminates, the vested portion
of his or her Account shall be distributed, or distribution shall commence
within 90 days following termination of Director status. The amount in his or
her Account shall be determined as of the Valuation Date that last precedes the
date of distribution, plus Deferrals and less any withdrawals or distributions,
if any, for the period from the last preceding Valuation to the date of
distribution.     (b)   The distribution shall be made in the form elected by
the Participant under Section 6.04. If the Participant made no election at the
time specified in Section 6.04, his or her benefit shall be paid as a lump sum.

6.03   Unforeseeable Emergency Withdrawals

  (a)   A Participant may withdraw up to one hundred percent (100%) of the
amount in his or her Deferral Account in the event of an Unforeseeable Emergency
to the extent provided in this Section 6.03.     (b)   A Participant who wishes
to withdraw any amount pursuant to this Section 6.03 must submit, on a form
provided by the Administrative Committee, a written request by the Participant
that states:

  (1)   The Unforeseeable Emergency for which the withdrawal is requested;    
(2)   The amount needed to satisfy the financial need, which amount may include
any federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal;     (3)   A representation that the need cannot be
satisfied in any of the ways stated in the definition of Substantial Hardship;  
  (4)   The date the funds are required; and     (5)   Any other information the
Administrative Committee deems necessary.

7



--------------------------------------------------------------------------------



 



  (c)   The Administrative Committee will determine if an Unforeseeable
Emergency withdrawal will be allowed by applying the standards set forth in the
definition of Substantial Hardship.     (d)   A withdrawal from a Participant’s
Account under Section 6.03 shall be paid in a lump sum.

6.04   Form of Distribution       A Participant may elect in writing, on a form
prescribed by the Administrative Committee, to have his or her benefit (other
than an Unforeseeable Emergency withdrawal) paid (a) as a lump sum, or (b) in
substantially equal annual installments over a ten (10) year period. Such
election must be made within 30 days following the date the Eligible Director
becomes eligible to participate in the Plan (i.e., the later of the date of the
Eligible Director’s election to the Board or October 31, 2006). If the
Participant fails to make such election or later wishes to change such election,
he or she may make a later election, subject to the following restrictions:
(i) The later election must be made no later than 12 months before the date
payment is scheduled to be made or commence; (ii) The later election must defer
the payment date for a minimum of five years from the previously scheduled
payment date; and (iii) The later election must not accelerate the date of any
payment or distribution. For purposes of the Plan, installment payments shall be
treated as a single distribution under Code section 409A.

8



--------------------------------------------------------------------------------



 



Article VII
DEATH

7.01   Death       If a Participant dies before distribution of his or her
Account has begun or been completed, the remaining portion of the Participant’s
Account shall constitute a Death Benefit and shall be payable to the
Participant’s Beneficiary in a lump sum within six months after the date of
death. The value of the Participant’s Account shall be determined in accordance
with the rules set forth in Section 6.02. If the Participant has not designated
a Beneficiary or if the named Beneficiary does not survive the Participant,
payment shall be made to the Participant’s surviving spouse, if any, or if none
to the Participant’s surviving children, if any, in equal shares or if none to
the Participant’s estate.

9



--------------------------------------------------------------------------------



 



Article VIII
THE ADMINISTRATIVE COMMITTEE

8.01   Duties and Responsibility       The Committee shall administer the Plan
and shall have full discretionary authority to construe this Plan and to
determine all questions of interpretation or policy in a manner not inconsistent
with the Plan and the Administrative Committee’s construction or determination
in good faith shall be final and conclusive and binding on all parties including
but not limited to the Company and any Participant or Beneficiary, except as
otherwise provided by law. The Administrative Committee may correct any defect,
supply any omission, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan, provided, however, that any interpretation or construction shall be done
in a nondiscriminatory manner and shall be consistent with the intent that the
Plan shall be an unfunded plan. The Administrative Committee shall have all
powers necessary or appropriate to accomplish its duties under this Plan.      
The Administrative Committee shall be charged with the duties of the general
administration of the Plan, including but not limited to, the following:

        (a)   To determine all questions relating to the eligibility of
Directors to participate in or remain a Participant hereunder;           (b)  
To maintain all the necessary records for the administration of the Plan;    
      (c)   To interpret the provisions of the Plan and to make and publish such
rules for regulation of the Plan as are not inconsistent with the terms hereof;
          (d)   To make any adjustments in the allocations, to Accounts under
the Plan necessary to comply with any provision of law; and           (e)   To
advise, counsel and assist any Participant regarding any rights, benefits or
elections available under the Plan.

The Administrative Committee shall also be responsible for preparing and filing
such annual disclosure reports as may be required by law.
Whenever it is determined by the Administrative Committee to be in the best
interest of the Plan and its Participants and Beneficiaries, the Administrative
Committee may request such variances, deferrals, extensions, or exemptions or
make such elections for the Plan as may be available under the law.

8.02   Allocation and Delegation of Responsibilities       The Administrative
Committee may engage agents to assist in carrying out the Administrative
Committee’s functions hereunder.

10



--------------------------------------------------------------------------------



 



8.03   Expenses and Compensation       The expenses necessary to administer the
Plan and the expenses incurred by the Administrative Committee shall be paid by
the Company.   8.04   Information from Company       The Company shall supply
full and timely information to the Administrative Committee on all matters
relating to the compensation of all Participants, their continuous regular
employment, their retirement, death, disability or termination of employment,
and such other pertinent facts as the Administrative Committee may require.  
8.05   Administrative Committee; Signature       The signature of one member of
the Administrative Committee may be accepted by any interested party as
conclusive evidence that the Administrative Committee has duly authorized the
action therein set forth. No person receiving documents or written instructions
and acting in good faith and in reliance thereon shall be obliged to ascertain
the validity of such action under the terms of this Agreement. The
Administrative Committee shall act by a majority of its members at the time in
office and such action may be taken either by a vote at a meeting or in writing
without a meeting.

11



--------------------------------------------------------------------------------



 



Article IX
PARTICIPANTS’ RIGHTS

9.01   Disclosures       The Administrative Committee shall furnish at least
every six (6) months each Participant or Beneficiary with a written statement,
based on the latest available information, indicating the value of his or her
Account. Upon termination of his or her status as a Director, a Participant is
entitled to a written explanation of and accounting for his or her Account.    
    Upon termination of his or her status as a Director, a Participant is
entitled to a written explanation of and accounting for his or her Account.  
9.02   Filing a Claim for Benefits       A Participant or Beneficiary or the
Company acting in his or her behalf shall notify the Administrative Committee of
a claim for benefits under the Plan. Such request may be in any form acceptable
to the Administrative Committee and shall set forth the basis of such claim and
shall authorize the Administrative Committee to conduct such examinations as may
be necessary to determine the validity of the claim and to take such steps as
may be necessary to facilitate the payment of any benefits to which the
Participant or Beneficiary may be entitled under the terms of the Plan.   9.03  
Denial of a Claim       Whenever a claim for benefits by any Participant or
Beneficiary has been denied, a written notice, prepared in a manner calculated
to be understood by the Participant or Beneficiary must be provided, setting
forth the specific reasons for the denial and explaining the procedure for an
appeal and review of the decision by the Administrative Committee.   9.04  
Limitation of Rights       Participation hereunder shall not grant any
Participant the right to be retained as a member of the Board of Directors of
the Company or any rights or interest other than those specifically herein set
forth.

12



--------------------------------------------------------------------------------



 



Article X
AMENDMENT AND TERMINATION

10.01   Amendment or Termination       The Company, by action of the Board, may
at any time and from time to time amend or terminate this Plan in whole or in
part (including retroactively). The Company shall not have the right to amend or
terminate the Plan retroactively in such a manner as to deprive any Participant
or Beneficiary of any benefit to which he or she was entitled under the Plan by
reason of Deferrals prior to the amendment or termination.   10.02   Procedure
Upon Termination of the Plan       Upon complete termination of the Plan,
Participants’ Accounts shall be paid at the form and time determined pursuant to
Articles VI and VII; provided, however, that Participants’ Accounts may, in the
discretion of the Board, be distributed within the period beginning 12 months
after the date the Plan was terminated and ending 24 months after the date the
Plan was terminated (or, if earlier, pursuant to Articles VI or VII), in which
case the Board shall terminate all account balance non-qualified deferred
compensation plans with respect to all Directors and shall not adopt a new
account balance non-qualified deferred compensation plan for Directors for at
least five years after the date the Plan was terminated; provided, further, that
the Board may terminate the Plan upon a corporate dissolution of the Company
that is taxed under Section 331 of the Code or with the approval of a bankruptcy
court pursuant to 11 U.S.C. section 503(D)(1)(A), provided the Participants’
Accounts are distributed and included in the gross income of the Participants by
the later of (i) the year in which the Plan terminates, or (ii) the first
calendar year in which distribution of Participants’ Accounts is
administratively practicable; provided, further, that the Board, in its
discretion, may terminate the Plan 30 days prior to or 12 months following a
“change in the ownership or effective control or a change in the ownership of a
substantial portion of the assets” of the Company, as defined in regulations
promulgated under Section 409A of the Code and distribute the Accounts of the
Participants within the 12-month period following termination of the Plan, in
which case the Board shall terminate all account balance non-qualified deferred
compensation plans with respect to all Directors and shall not adopt a new
account balance non-qualified plan for Directors for at least five years after
the Plan was terminated.

13



--------------------------------------------------------------------------------



 



Article XI
MISCELLANEOUS

11.01   Execution of Receipts and Releases       Any payment to any Participant
or Beneficiary, in accordance with the provisions of this Plan, shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Plan, and the Administrative Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as the Administrative Committee shall determine.  
11.02   Notice and Unclaimed Benefits       Each Participant and Beneficiary
must file with the Company from time to time in writing his or her post office
address and each change of post office address. Any communication, statement, or
notice addressed to a Participant or Beneficiary at his or her last post office
address filed with the Company will be binding on the Participant and his or her
Beneficiary for all purposes of the Plan. Neither the Company nor the
Administrative Committee shall be obliged to search for or ascertain the
whereabouts of any Participant or Beneficiary.       The Committee shall notify
any Participant or Beneficiary when a distribution is required under the Plan.
The Committee may also request the Social Security Administration to notify the
Participant or Beneficiary in accordance with any procedures the Administration
has established for this purpose. In the event that the Participant or
Beneficiary shall fail to respond to any notice from the Committee, the amount
in his or her Account shall be forfeited.   11.03   Non-Alienation of Benefits  
    Except in the case of a qualified domestic relations order, as defined in
Code § 414(p):

  (a)    No Participant or Beneficiary, and no creditor of a Participant or
Beneficiary shall have any right to assign, pledge, sell, hypothecate,
anticipate or in any way create a lien upon his or her benefits under the Plan
by operation of law or otherwise, and any attempt to do so shall be void; nor
shall any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits.     (b)    No interest in the Plan shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
Beneficiaries.

14



--------------------------------------------------------------------------------



 



11.04   Loans to Participants       A Participant may not receive a loan from
the Plan of any portion of his or her Account.   11.05   Benefits Payable to
Incompetents       Each individual receiving benefit payments under the Plan
shall be conclusively presumed to have been legally competent until the date
upon which the Administrative Committee shall have received written notice in
the form and manner acceptable to it that such individual is an incompetent for
whom a guardian or other person legally vested with his or her care shall have
been appointed. From and after the date of receipt of such notice by
Administrative Committee, all future benefit payments to which such individual
is entitled under the Plan shall be payable to his or her guardian or other
person legally vested with his or her care, until such time as the
Administrative, Committee shall be furnished with evidence satisfactory to it
that such individual is legally competent.   11.06   Applicable Law       This
Plan shall be governed and construed under the laws of the State of California.
  11.07   Headings as Guide       The headings of this Plan are inserted for
convenience of reference only and are not to be considered in construction of
the provisions hereof.   11.08   Pronouns       When necessary to the meaning
hereof, either the masculine or the neuter pronoun shall be deemed to include
the masculine, the feminine, and the neuter, and the singular shall be deemed to
include the plural.   11.09   Reference to Laws       Any reference to any
section or regulation under the Internal Revenue Code or to any other statute or
law shall be deemed to include any successor law of similar import.   11.10  
Participant’s Rights Unsecured       The right of the Participant or his or her
designated Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Corporation, and neither the Participant
nor his or her designated beneficiary shall have any rights in or against any
amount credited to his or her Account or any other specific assets of the
Corporation. All amounts credited to an Account shall constitute general assets
of the Corporation and may be disposed of by the Corporation at such time and
for such purposes as it may deem appropriate. An Account may not be encumbered
or assigned by a Participant or any Beneficiary.

15



--------------------------------------------------------------------------------



 



      Executed at this 10th day of September, 2007.

            COMPANY:

ABM INDUSTRIES INCORPORATED
      By   /s/ Erin M. Andre             Erin M. Andre            Senior Vice
President — Human Resources     

16